DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lily Ackerman on 07/25/2022.
The application has been amended as follows: 
Claim 1 recites the limitation “spatially align the position and size of the light” in line 4, and is amended to: “spatially align a position and size of the light”.
Claim 1 recites the limitation “to inhibit the progression” in lines 7-8, and is amended to: “to inhibit a progression”.
Claim 9 recites the limitation “spatially align the position and size of the light” in line 4, and is amended to: “spatially align a position and size of the light”.
Claim 9 recites the limitation “to inhibit the progression” in lines 7-8, and is amended to: “to inhibit a progression”.
Claim 10 recites the limitation “spatially align the position and size of the light” in lines 7-8, and is amended to: “spatially align a position and size of the light”.
Claim 10 recites the limitation “to inhibit the progression” in lines 9-10, and is amended to: “to inhibit a progression”.

Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
References were disclosed to treat myopia, other references were found to teach invisible light stimulation by position and size of the light, and further other references were found to disclose the stimulation of melanopsin independently, however, not one reference, or obvious combination of references were found to disclose the stimulation of melanopsin by invisible targeting of light to inhibit the progression of myopia. For this reason, claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792